Citation Nr: 1331142	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected asbestos-related pleural plaques.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to March 1961.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the RO. 

The RO denied the claim for a TDIU rating by way of a January 2012 rating decision.

The Veteran testified at hearing held at the RO before the undersigned Veterans Law Judge in May 2012, and the transcript of the hearing is of record.

In September 2012, the Board remanded the case for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  On September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal the claim for an increased initial evaluation for his service-connected asbestos-related pleural plaques was requested.

2.  On September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim for a TDIU rating was requested.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim for an increased initial evaluation for service-connected asbestos-related pleural plaques.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of that appeal by the Veteran have been met with respect to the claim for a TDIU rating.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has clearly express his intent to withdraw his appeal by submitting a statement to VA in September 2013, through his authorized representative, expressing his desire to do so for both of the issues on appeal.  

The statement reads as follow:, "[a]fter speaking with [the Veteran], we [had] come to a mutual agreement that it serve[d] no purpose to continue his appeal for an increased initial rating for his asbestos-related plaques and claim for [TDIU]."  

Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim for an initial evaluation in excess of 10 percent for the service-connected asbestos-related pleural plaques is dismissed.

The appeal of the claim for a TDIU rating is dismissed.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


